The plaintiff, in order to lay a foundation for the introduction of secondary evidence of the contents of a letter written by the defendant to a third person, filed his own affidavit setting forth, that such third person told him that the letter was lost. It was resolved, that the affidavit was insufficient for that purpose, as the loss could have been proved by competent evidence, and the affidavit was mere hearsay. See Taunton Bank v. Richardson, 5 Pick. 436; Poignand v. Smith, 8 Pick. 278; Parkins v. Cobbet, 1 Carr. & Payne, 282.